Exhibit 10.1


PROFESSIONAL SERVICES CONSULTING AGREEMENT

This Professional Services Consulting Agreement ("Agreement") is entered into as
of this 7th day of August, 2006 ("Effective Date"), by and between Electro
Energy, Inc. ("Company"), and Dr. Robert Hamlen ("Consultant").

               WHEREAS, the Consultant is a member of the Board of Directors of
the Company;

               WHEREAS, the Company wishes to retain Consultant for technical
advisory services; and

               WHEREAS, the Consultant is willing to provide such services to
the Company, in addition to those duties otherwise required by Consultant in his
capacity as a member of the Board of Directors of the Company.

               NOW, THEREFORE, in consideration of the promises and the mutual
agreements set forth herein and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

1   SERVICES.


  1.1   SERVICES TO BE PROVIDED. The Consultant shall serve as a consultant to
the Company and provide the following services (collectively, the “Services”),
which, together with the Additional Services as defined below, shall be rendered
in accordance with the terms and conditions of this agreement:


      1.1.1   Consultant will provide consulting expertise, in either oral or
written form , at the request of the Company, in each case, on a 24-hour “round
the clock” basis, to any senior officer of the Company or its directors;


      1.1.2   Consultant will coordinate and convene meetings as requested by
the Company with prominent research scientists, engineers or business executives
with whom the Company might advantageously collaborate;


      1.1.3   Consultant will review and advise the Company regarding technology
plans or business initiatives as requested by the Company;


      1.1.4   Consultant will exploit his network of contacts and associates
with whom Consultant has, or has had in the past, business relationships in, or
related to, the battery industry, for opportunities beneficial to the Company;
and


1

--------------------------------------------------------------------------------



      1.1.5   Consultant will provide such other services as are mutually agreed
upon by and between the Consultant and the Chief Executive Officer of the
Company.


  1.2   Additional Services. At the Company's request, the Consultant shall also
perform the following Additional Services:


      1.2.1   Consultant shall be available for occasional onsite meetings at
the Company.


      1.2.2   Consultant will attend conferences, symposia or conventions at the
reasonable request of the Company and register either as a Company
representative or as an individual as requested by the Company.


  1.3   PERFORMANCE OF SERVICES. The Consultant shall, to the best of his
ability, render the Services in a timely and professional manner consistent with
generally accepted industry standards.


  1.4   OWNERSHIP OF WORK PRODUCT. As used herein, the term “Work Product” means
all materials, software, tools, data, inventions, works of authorship and other
innovations of any kind, including, without limitation, any deliverables under
this Agreement and any improvements or modifications thereon, that Consultant
may make, conceive, develop or reduce to practice, alone or jointly with others,
in the course of performing the Services or as a result of such Services,
whether or not eligible for patent, copyright, trademark, trade secret or other
legal protection. Consultant agrees that all Work Product shall be the property
of the Company and hereby assigns all rights it may have in the Work Product and
in all related patents, patent applications, copyrights, mask work rights,
trademarks, trade secrets, rights of priority and other proprietary rights to
the Company. Consultant acknowledges that the Company in its sole discretion,
shall have the right to license the Work Product or any portion thereof, and/or
incorporate the Work Product or any portion thereof into the Company products,
for use by other licensees or Consultants of the Company.


2   COMPENSATION.


  2.1   In consideration of the Services, the Consultant shall receive a monthly
consulting fee of $1,500 (pro rated for any partial month during which the
Consultant has rendered services). The Consultant shall receive $1,000 for each
full day during which the Consultant has rendered Additional Services. In
addition, the Consultant shall be entitled to receive reimbursement for: (i) the
cost of any required materials, lowest cost travel, rental car expense, and
lodging, in each case, incurred by the Consultant in connection with providing
the Additional Services and which are not provided directly by the Company; and
(ii) conference registration fees incurred in accordance with Section 1.2.2 and
approved in advance by the Company. Any such fees and costs will be invoiced
monthly and will be payable within thirty (30) days of the date of invoice.


2

--------------------------------------------------------------------------------



  2.2   Notwithstanding the foregoing, Consultant shall not be compensated
hereunder for Services or Additional Services which are deemed to be duties
otherwise required or customarily expected of him in his capacity as a member of
the Board of Directors of the Company.


3   TERMINATION.


  3.1   TERM. This Agreement shall commence on the Effective Date and shall
continue until terminated by either party with 30 days advance written notice.


  3.2   EFFECT OF TERMINATION. Upon termination of this Agreement, the
Consultant shall cease performing any Services and Additional Services in
accordance with the notice of termination and as directed by the Company, and
the Company shall pay the Consultant any compensation due for Services and
Additional Services actually rendered through the effective date of termination.
Sections 1.4 and 4, shall survive the termination of this Agreement. Termination
of this Agreement by either party shall not act as a waiver of any breach of
this Agreement and shall not act as a release of either party from any liability
for breach of such party’s obligations under this Agreement. Neither party shall
be liable to the other for damages of any kind solely as a result of terminating
this Agreement in accordance with its terms, and termination of this Agreement
by a party shall be without prejudice to any other right or remedy of such party
under this Agreement or applicable law.


4   CONFIDENTIALITY AND NON-COMPETITION.


  4.1   NON-DISCLOSURE OF CONFIDENTAL INFORMATION. Except as required in the
performance of his duties to the Company, during the term of his consultancy and
for five years thereafter, Consultant shall treat as confidential and shall not,
directly or indirectly, use, disseminate, disclose, publish, or otherwise make
available to any person, firm, corporation, unincorporated association or other
entity any Confidential and Proprietary Information or any portion thereof.
“Confidential and Proprietary Information”shall mean any and all information
that is disclosed or made available to the Consultant or becomes known by the
Consultant as a direct or indirect consequence of or through his consultancy to
the Company and not in the public domain and or generally known in the industry
in which the Company is or may become engaged, including, but not limited to,
customers, clients, contracts and agreements, marketing, plans, publications,
financial information, and any information or data related to the Company’s
products, materials, technologies, procedures, methods, formulae, techniques, ,
analytical tools and methods, services, finances, research, development,
consultants, analysis or accounting. This paragraph 4.1 shall in no event limit
or reduce any duty or obligation of Consultant with respect to Confidential and
Proprietary Information, or any other asset or interest of the Company, that may
exist as a result of Consultant’s serving as a director of the Company.


  4.2   EXCLUSIONS.Notwithstanding the foregoing, this Agreement shall not
prevent the Consultant from disclosing Confidential and Proprietary Information
of the Company to the extent required by a judicial order or other legal
obligation, provided that, in such event, the Consultant shall promptly notify
the Company to allow intervention (and shall cooperate with the Company) to
contest or minimize the scope of the disclosure (including application for a
protective order) to such party requiring said disclosure.


3

--------------------------------------------------------------------------------



  4.3   NON-COMPETITION. During the term this Agreement, Consultant agrees that
he will not, without the prior written consent of the Company, directly or
indirectly own, consult with or be employed by any enterprise other than the
Company that develops, creates, manufactures, distributes, or markets batteries,
except: (i) in connection with Consultant’s affiliations with Hamlen
Enterprises, LLC and XCECOM LLC, and the companies (and to the extent) set forth
on Schedule A attached hereto; and (ii) as a holder of less than five percent of
the shares of a company whose stock is publicly traded. It is expressly
understood that Consultant shall not be prohibited or limited from engaging in,
participating in, being employed by or owning any other business, venture or
business entity.


5   GENERAL PROVISIONS.


  5.1   GOVERNING LAW. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Connecticut, without giving effect
to or application of provisions relating to choice of law.


  5.2   SEVERABILITY. If any provision of this Agreement is unenforceable, then
such provision will be enforced to the maximum extent possible under applicable
law so as to effect the intent of the parties and the other provisions of this
Agreement will continue in full force and effect.


  5.3   COUNTERPARTS. This Agreement may be executed in counterparts.


  5.4   ENTIRE AGREEMENT; AMENDMENTS; WAIVER. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior or contemporaneous communications, negotiations, and
agreements, written or oral, regarding the subject matter hereto. No
modification of or amendment or waiver to this Agreement will be effective
unless in writing and signed by each of the parties.


[Remainder of page intentionally left blank; signature page follows]

4

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date written above.

ELECTRO ENERGY, INC.   CONSULTANT         By:  /s/ Michael E. Reed   /s/ Dr.
Robert Hamlen  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Name: Michael E. Reed   DR. ROBERT HAMLEN   Title: Chief Executive Officer  


5

--------------------------------------------------------------------------------